Citation Nr: 1448358	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an eye disorder. 

3.  Entitlement to service connection for a chest disorder.

4.  Entitlement to an initial compensable disability rating for left inguinal hernia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service from April 1980 to April 1983 in the United Army.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system also reveals additional VA notification letters pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand for the issues on appeal is required in order to provide the Veteran with a hearing.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 20.700(a) (2014).  In his April 2010 and May 2012 Substantive Appeals, the Veteran requested a Travel Board hearing at the RO.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).  The RO scheduled the Veteran's Travel Board hearing for August 28, 2014, and attempted to notify the Veteran by way of a July 2014 letter to a "Herring Avenue" address.  The Veteran failed to appear to the hearing.

However, a review of various submissions by the Veteran and various VA notification letters from both the RO and Board dated throughout 2012 and 2014 reveal a different address provided by the Veteran - "Gurley Lane."  Crucially, none of these notice letters were returned as undeliverable.  Therefore, the Veteran may have failed to appear to the August 2014 hearing simply because he did not receive notice of its date and time at the "Herring Avenue" address.      

In addition, the Board notes the Veteran's hearing request has not been withdrawn.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Consequently, in the interest of fairness, a Travel Board hearing must be scheduled before deciding this appeal, with notice sent to the Veteran's most recent address of record - the "Gurley Lane" address.  As such, these issues must be remanded.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at his local AOJ at the earliest opportunity.  Notify the Veteran and any representative of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  (This time, send the hearing notice letter to the Veteran's "Gurley Lane" address in Waco, Texas, unless the Veteran advises otherwise).  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



